DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 10, and 12 objected to because of the following informalities:
In claim 7, “emit light” should be changed to “emit the light” since it is clear from the context of the claims and the specification that the Applicant intended to refer to the same light.
In claim 10, “a first increment” should be changed to “the first increment” since it is clear from the context of the claims and the specification that the Applicant intended to refer to the same increment.
In claim 12, “a second increment” should be changed to “the second increment” since it is clear from the context of the claims and the specification that the Applicant intended to refer to the same increment.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chubykin et al. (US20170138926, hereafter Chubykin), Lashkari et al. (US20160213258, hereafter Lashkari), and Harris et al. (US20210022680, hereafter Harris).
Regarding claim 1, Chubykin discloses in Figure 2c a system for navigating to a target neuron (Chubykin, Para 45; “an automated imaged guided (IG) patch-clamp system 100 (herein referred to as “Autopatcher IG system 100” or “system 100”) that enables an electrophysiology rig (or similar device) to automatically perform patch-clamp recordings in vitro from individual neurons 103 located in a brain slice 102”), the system comprising:
a recording electrode (electrode 223) including:
a pipette having a hollow glass tip (pipette 221), and
a headstage (headstage 224b) configured to detect electrical resistance measurements at the hollow glass tip (Chubykin, Para 58; “At least one of the manipulators 222 comprises a pipette 221, which is a glass microneedle comprising a proximal end 222 b, a distal end having a hollow tip 222 a, and defining a lumen therethrough. The pipette 221 (and/or headstage 224 b coupled thereto) comprises at least one recording electrode 223 [...] the electrode 223 comprises a silver-chloride electrode and, additionally or alternatively, is configured to measure one or more parameters such as resistance and/or voltage, for example”);
an actuator (manipulators 222) configured to move the hollow glass tip in one or more degrees of freedom (Chubykin, Para 56; “The 3-axis control 230 comprises a 3-axis actuator and motor (linear or otherwise), is computer-controlled, and functions to move and control at least one of the stage(s) 224 and/or manipulator(s) 222 coupled therewith (e.g., a microscope stage 224 a, a headstage 224 b coupled with a manipulator 222, and/or a pipette micromanipulator 222). For example, in at least one exemplary embodiment, the 3-axis control 230 functions to move a pipette tip 222 a up and down in a precise manner for positioning the same”);
a processor; and
a non-transitory, computer-readable medium storing instructions that (Chubykin, Para 117; “Furthermore, various aspects herein may be embodied as computer program products including computer readable program code stored on a tangible non-transitory computer readable medium. Such a medium can be manufactured as is conventional for such articles, e.g., by pressing a CD-ROM. The program code includes computer program instructions that can be loaded into processor 1086 (and possibly also other processors), to cause functions, acts, or operational steps of various aspects herein to be performed by the processor 1086 (or other processor). Computer program code for carrying out operations for various aspects described herein may be written in any combination of one or more programming language(s), and can be loaded from disk 1043 into code memory 1041 for execution. The program code may execute, e.g., entirely on processor 1086, partly on processor 1086 and partly on a remote computer connected to network 1050, or entirely on the remote computer”), when executed (Chubykin, Para 78-79; “the computer 206 moves the manipulator 222 predefined distances along x-, y-, and z-axis through automated operation of the motorized 3-axis control 230 (and precision motor thereof), with the position of pipette tip 222 a identified using the computer vision algorithm to direct each movement. The camera 218 of the system 100 captures an image of the distal end of the manipulator 222 (e.g., pipette tip 222 a) through the microscope 220 each time the manipulator 222 is moved along a specific axis”), cause the processor to:
perform one or more first iterations, each first iteration comprising:
receiving a set of signals associated with the one or more signals from a microscope camera (Chubykin, Para 84; “This secondary calibration process 650 re-aligns the two coordinate systems (i.e. microscope and manipulator coordinate systems) by performing step 602 (detecting the pipette tip 222 a through the microscope 220 using the computer vision algorithm after each movement) and, at step 652, re-applying transformation coefficients that were obtained in step 604 from the initial calibration process 600”),
calculating, based on the set of signals, a distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved within 10 microns of the target neuron so a distance to the neuron must necessarily be measured for this to occur),
responsive to a determination that the distance is greater than a predetermined threshold (final approach distance), moving the hollow glass tip by a first increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron so the movement is based on the measured distance), and
responsive to a determination that the distance is less than or equal to the predetermined threshold, maintaining the position of the hollow glass tip with respect to the target neuron via the actuator (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron, although it later moves closer based on a selection by the user and based on resistance measurements this still reads on the broadest reasonable interpretation of the claims based on claim 11’s second iterations which also further moves the device based on resistance measurements).
Chubykin does not clearly and explicitly disclose at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light; a light sensor configured to detect one or more optical signals in response to the light; receiving a first set of signals associated with the one or more photoacoustic signals from the ultrasound transducer, receiving a second set of signals associated with the one or more optical signals from the light sensor, and calculating, based on at least one of the first set of signals and the second set of signals, a distance of the hollow glass tip with respect to the target neuron.
In an analogous tracked medical device field of endeavor Lashkari discloses at least one light source configured to emit light (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”);
an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”);
receiving a set of signals associated with the one or more photoacoustic signals from the ultrasound transducer (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”),
calculating, based on the set of signals, a distance of the light source with respect to a target (Lashkari, Para 92; “The transmitted signals generate corresponding responses that are emitted or reflected from the target, therefore each detecting element can discriminate the response of each code and by finding the source, the time-of-flight of the signal to the target and the receiver and therefore relative distance of the target can be estimated”).
The use of the techniques of measuring distance using photoacoustic signals taught by Lashkari in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the device using photoacoustics; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin to include at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light; receiving a first set of signals associated with the one or more photoacoustic signals from the ultrasound transducer and calculating, based on the first set of signals, a distance of the hollow glass tip with respect to the target neuron in order to allow for high speed imaging which allows for distance tracking as taught by Lashkari (Lashkari, Para 15 and 92-100).
Chubykin as modified by Lashkari above does not clearly and explicitly disclose a light sensor configured to detect one or more optical signals in response to the light; and receiving a second set of signals associated with the one or more optical signals from the light sensor.
In an analogous tracked medical device field of endeavor Harris discloses at least one light source configured to emit light (Harris, Para 95; “the auxiliary light source 419 is disposed within the distal portion 402 of the housing 400 and positioned to direct light from within the housing, through an optical window 303 to be carried to a volume 160. The light then reflects off the volume, back through the optical window to create signals within the housing 400 that are detected by a detection device, such as light detector 455”);
a light sensor configured to detect one or more optical signals in response to the light (Harris, Para 95; “the auxiliary light source 419 is disposed within the distal portion 402 of the housing 400 and positioned to direct light from within the housing, through an optical window 303 to be carried to a volume 160. The light then reflects off the volume, back through the optical window to create signals within the housing 400 that are detected by a detection device, such as light detector 455”);
receiving a set of signals associated with the one or more optical signals from the light sensor (Harris, Para 103; “one or more light detectors 455 may be arranged to detect light originating from the auxiliary light source 419 and corresponding auxiliary light path, after it has been reflected from the surface of volume 160. Using information from sensors arranged to detect light reflected from the surface of volume 160, can provide information related to the distance, or proximity of the probe 102 in relation to the tissue.”), and
calculating, based on the set of signals, a distance of the light source with respect to a target (Harris, Para 103; “one or more light detectors 455 may be arranged to detect light originating from the auxiliary light source 419 and corresponding auxiliary light path, after it has been reflected from the surface of volume 160. Using information from sensors arranged to detect light reflected from the surface of volume 160, can provide information related to the distance, or proximity of the probe 102 in relation to the tissue.”).
The use of the techniques of measuring distance using optical signals taught by Harris in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the device using optical signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari above to include a light sensor configured to detect one or more optical signals in response to the light; receiving a second set of signals associated with the one or more optical signals from the light sensor; and calculating, based on the second set of signals, a distance of the hollow glass tip with respect to the target neuron as taught by Harris in order to reliably and quickly determine the position of the device.

Regarding claim 2, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses a suction source communicating with the hollow glass tip (Chubykin, Para 58; “A vacuum source (not shown) may be coupled with the pipette 221 such that suction can be applied therethrough and communicated through the tip 222 a”),
wherein the instructions, when executed, further cause the processor to activate the suction source, thereby forming a gigaohm seal between the hollow glass tip and the target neuron (Chubykin, Para 76; “advancing the pipette tip 222 a to a location at or near a targeted cell 103 a (using a temporal sequence of electrode impedance changes and/or pursuant to previously recorded coordinates), forming a gigaseal using resistance and pressure feedback loops”) (Chubykin, Para 97; “The gigasealing algorithm then ceases the application of negative pressure through the pipette 221 and waits for formation of a gigaseal with the targeted cell 103 a at step 810 (which may be defined by satisfying resistance threshold 809 and/or Rp being >1 GΩ)”).

Regarding claim 3, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 2 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses wherein the instructions, when executed, further cause the processor to control the suction source and the actuator to form one of a whole-cell patch clamp (Chubykin, Para 65; “Based on the data collected/recorded, the software 250 (e.g., patch control module 258) automatically prepares a patch log 282 for each trial, which is a collection of images, measurements, and parameters that fully describe a whole-cell patch-clamp trial.”) (Chubykin, Para 13; “a computer readable program code means for operating the apparatus for cell patch clamping to perform whole-cell patch clamp processes and recordings on a plurality of cells within in vitro tissue positioned on a stage of the apparatus for cell patch clamping”) between the recording electrode and the target neuron.

Regarding claim 4, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin does not clearly and explicitly disclose an optical fiber, wherein the at least one light source is coupled to the hollow glass tip by the optical fiber.
However, Lashkari further discloses an optical fiber, wherein at least one light source is coupled to a device by the optical fiber (Lashkari, Para 223; “The output fibers of the two diode lasers were connected to two identical 0.8-mm collimators (F230SMA-B, Thorlabs, NJ, USA) which were directed toward the same point on the surface of the measurement unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above to include an optical fiber, wherein the at least one light source is coupled to the hollow glass tip by the optical fiber in order to allow for high speed imaging which allows for distance tracking as taught by Lashkari (Lashkari, Para 15 and 92-100).

Regarding claim 7, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin does not clearly and explicitly disclose wherein the at least one light source is configured to emit light at a plurality of wavelengths.
However, Lashkari further discloses wherein at least one light source used for photoacoustics is configured to emit light at a plurality of wavelengths (Lashkari, Para 232; “The two mismatched coded excitations generated by up-sweep and down-sweep chirps as well as other described mismatched codes can be used for simultaneous detection of a photoacoustic signal with two or more wavelength”) (Lashkari, Para 230; “photoacoustic […]was first performed using the 805 nm laser alone and then using both wavelengths emitted simultaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the at least one light source is configured to emit light at a plurality of wavelengths in order to allow for high speed imaging which allows for distance tracking as taught by Lashkari (Lashkari, Para 15, 92-100, and 232).

Regarding claim 10, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses wherein moving the hollow glass tip by a first increment in the one or more degrees of freedom comprises moving the hollow glass tip closer to the target (Chubykin, Para 94; “the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”).
Chubykin does not clearly and explicitly disclose wherein an increase in proximity of the follow glass tip to the target is determined by an increase one of an intensity of the one or more photoacoustic signals and an intensity of the one or more optical signals.
However, Harris further discloses proximity of a probe to a target is based on an intensity of the one or more optical signals (Harris, Para 123-124; “Specifically, as the probe moves toward the volume, the amount of reflected light detected by the detection device increases until the probe contacts the volume […] as the probe moves toward the volume. In particular, as the probe moves toward the volume, the rate of detected signals from the reflection of the auxiliary light increases as a resulted of the reduction in scattering of light that occurs as the distance between the probe and volume decreases”).
The use of the techniques of measuring distance using optical signal intensity taught by Harris in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the device using optical signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein an increase in proximity of the follow glass tip to the target is determined by an increase one of an intensity of the one or more photoacoustic signals and an intensity of the one or more optical signals in order to provide information related to distance as taught by Harris in order to reliably and quickly determine the position of the device.

Regarding claim 11, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses wherein the instructions, when executed, further cause the processor to perform one or more second iterations (Chubykin, Para 94; “In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference. The user can then choose to approach the cell 103 a either along the shortest trajectory, or vertically along the z-axis (all specific results described in the present disclosure were acquired using the vertical approach option)”), each second iteration comprising:
receiving the electrical resistance measurements from the recording electrode (Chubykin, Para 95; “During the manipulator's 222 descent, any resistance change at or near the tip 222 a of the pipette 221 is closely monitored (using, for example, using the pressure control system 212)”);
calculating, based on the electrical resistance measurements, the distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 95; “When an increase in the pipette resistance over the defined membrane resistance threshold 805 is detected (e.g., a 15% increase over initial pipette resistance, Rp, as default), the method 800 automatically advances to step 806. However, if the threshold 805 is not met, the step-wise descent of the manipulator 222 is continued and, in at least one embodiment, pressure is maintained”) (Chubykin, Para 96; “At step 806, the tip 222 a of the manipulator 222 automatically ceases its descent and, pursuant to the resistance reading, is positioned at or near the targeted cell 103 a”), and
moving the hollow glass tip by a second increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 95; “Upon reaching the “final approach” distance, the patch control module 258 commands the manipulator 222 to descend towards a selected cell 103 a in small, predefined increments (e.g., about 1 μm) at step 804”).

Regarding claim 12, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 11 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses wherein moving the hollow glass tip by a second increment in the one or more degrees of freedom comprises moving the hollow glass tip in the one or more degrees of freedom to increase a value of the electrical resistance measurements from the recording electrode (Chubykin, Para 95; “When an increase in the pipette resistance over the defined membrane resistance threshold 805 is detected (e.g., a 15% increase over initial pipette resistance, Rp, as default), the method 800 automatically advances to step 806. However, if the threshold 805 is not met, the step-wise descent of the manipulator 222 is continued and, in at least one embodiment, pressure is maintained”) (Chubykin, Para 96; “At step 806, the tip 222 a of the manipulator 222 automatically ceases its descent and, pursuant to the resistance reading, is positioned at or near the targeted cell 103 a”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Alexrod et al. (US20110282192, hereafter Axelrod).
Regarding claim 5, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose wherein the at least one light source comprises one or more of a pulsed laser and a modulated laser.
In analogous inserted photoacoustic medical device field of endeavor Axelrod discloses wherein at least one light source used for photoacoustics comprises a pulsed laser (Axelrod, Para 19; “typically, PAM uses neodymium-doped yttrium aluminum garnet (Nd:YAG) laser with about 10-ns laser pulses to generate photoacoustic waves. Laser light at a designated wavelength is delivered through an optical fiber to the photoacoustic (PA) microscope scanner. The energy of each laser pulse is detected by a photodiode for calibration.”) (Axelrod, Para 45-47; “The present invention thus relates to a fiber-optic multimodal endoscope, comprising: a short pulsed PA light source”).
The use of the techniques of using a pulsed laser for photoacoustic excitation taught by Axelrod in the invention of a photoacoustically guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating photoacoustic waves in the subject; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the at least one light source comprises a pulsed laser in order to provide a higher resolution signal as taught by Axelrod (Axelrod, Para 16). 

Regarding claim 6, Chubykin as modified by Lashkari, Harris, and Axelrod above discloses all of the limitations of claim 1 as discussed above.
Chubykin does not clearly and explicitly disclose wherein the at least one light source comprises one or more of a neodymium-doped yttrium aluminum garnet laser and a titanium-sapphire laser.
In analogous inserted photoacoustic medical device field of endeavor Axelrod discloses wherein at least one light source used for photoacoustics comprises a neodymium-doped yttrium aluminum garnet laser and a titanium-sapphire laser (Axelrod, Para 19; “typically, PAM uses neodymium-doped yttrium aluminum garnet (Nd:YAG) laser with about 10-ns laser pulses to generate photoacoustic waves. Laser light at a designated wavelength is delivered through an optical fiber to the photoacoustic (PA) microscope scanner. The energy of each laser pulse is detected by a photodiode for calibration.”).
The use of the techniques of using a neodymium-doped yttrium aluminum garnet laser and a titanium-sapphire laser taught by Axelrod in the invention of a photoacoustically guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of generating photoacoustic waves in the subject; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari, Harris, and Axelrod above wherein the at least one light source comprises one or more of a neodymium-doped yttrium aluminum garnet laser and a titanium-sapphire laser in order to provide a higher resolution signal as taught by Axelrod (Axelrod, Para 16).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Kusukame (US20150173618).
Regarding claim 8, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose wherein the light sensor is an avalanche photodiode.
In analogous neural sensing device field of endeavor Kusukame discloses wherein a light sensor is an avalanche photodiode (Kusukame, Para 79; “The detection unit 104 includes a plurality of detection elements constituted of high-sensitivity photomultiplier tubes or avalanche photodiodes”).
The use of the techniques of using an avalanche photodiode taught by Kusukame in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring distance using detected light in the subject; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the light sensor is an avalanche photodiode in order to improve sensitivity through use a high sensitivity receiver as taught by Kusukame (Kusukame, Para 79).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Imai et al. (US20160150968, hereafter Imai).
Regarding claim 9, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose an amplifier configured to: receive the one or more photoacoustic signals from the ultrasound transducer; amplify the one or more photoacoustic signals to generate one or more amplified photoacoustic signals; and communicate the amplified photoacoustic signals to the processor, wherein the first set of signals comprises the amplified photoacoustic signals.
In analogous inserted medical device field of endeavor Imai an amplifier (amplifier 503) configured to:
receive the one or more photoacoustic signals from the ultrasound transducer (Imai, Para 107; “photoacoustic waves generated from the object surface are used. In this case, the pulsed light source 1001 emits light having a wavelength in which the light is absorbed by a surface segment of the object 112, and the transducer 115 receives photoacoustic waves generated from the object surface by optical absorption.”);
amplify the one or more photoacoustic signals to generate one or more amplified photoacoustic signals (Imai, Para 107; “The signal amplifier 503 amplifies an electrical signal output from the transducer 115 as the result of reception of the photoacoustic waves”); and
communicate the amplified photoacoustic signals to the processor (Imai, Para 108; “The object surface distance calculating unit 1001 calculates the coordinate of the surface of the object 112 in the optical axis direction (the Z-axis direction) of the optical system that guides the pulsed beam to the object 112 based on the amplified signal”),
wherein the amplified photoacoustic signals are used to measure distance to an object of interest processor (Imai, Para 108; “The object surface distance calculating unit 1001 calculates the coordinate of the surface of the object 112 in the optical axis direction (the Z-axis direction) of the optical system that guides the pulsed beam to the object 112 based on the amplified signal”).
The use of the techniques of using an amplifier as taught by Reza in the invention of a photoacoustically guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring distance using detected acoustic waves in the subject; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above to include an amplifier configured to: receive the one or more photoacoustic signals from the ultrasound transducer; amplify the one or more photoacoustic signals to generate one or more amplified photoacoustic signals; and communicate the amplified photoacoustic signals to the processor, wherein the first set of signals comprises the amplified photoacoustic signals in order to improve accuracy as taught by Imai (Imai, Para 17) and in order to amplify the desired signals as needed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Ntziachristos et al. (US20200163612, hereafter Ntziachristos).
Regarding claim 13, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses brining the tip of the device within 10 μm of the neuron (Chubykin, Para 94; “the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm”).
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose wherein the ultrasound transducer is configured to detect the one or more photoacoustic signals across a range of at least 10 μm.
In analogous medical detection unit field of endeavor Ntziachristos discloses wherein an ultrasound transducer is configured to detect one or more photoacoustic signals across a range of at least 10 μm (Ntziachristos, Para 3; “Raster-scan optoacoustic mesoscopy (RSOM), also termed photoacoustic mesoscopy, is a biomedical optical imaging technique capable of visualizing tissue morphology, e.g. vascular morphology, and pathophysiological biomarkers of inflammatory diseases through several millimeters of depth while preserving high resolution, typically in the 5 to 20 micron range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the ultrasound transducer is configured to detect the one or more photoacoustic signals across a range of at least 10 μm in order to allow for high resolution imaging through several millimeters of depth as taught by Ntziachristos (Ntziachristos, Para 3).
Chubykin as modified by Lashkari, Harris, and Ntziachristos above is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Kim et al. (US20220202293, hereafter Kim).
Regarding claim 14, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above further discloses brining the tip of the device within 10 μm of the neuron (Chubykin, Para 94; “the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm”).
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose wherein the light sensor is configured to detect the one or more optical signals across a range of at least 10 μm.
In analogous medical detection unit field of endeavor Kim discloses wherein a light sensor is configured to detect one or more optical signals across a range of at least 10 μm (Kim, Para 8; “The intravascular optical coherence tomography has the resolution (˜10 μm) improved by about 10 times in comparison with the intravascular ultrasonography, and as a result, the intravascular optical coherence tomography may advantageously detect a minute change in the blood vessel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the light sensor is configured to detect the one or more optical signals across a range of at least 10 μm in order to allow for to minute changes in the target as taught by Kim (Kim, para 8).
Chubykin as modified by Lashkari, Harris, and Kim above is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chubykin, Lashkari, and Harris as applied to claim 1 above, and further in view of Deisseroth et al. (US20170327841, hereafter Deisseroth).
Regarding claim 15, Chubykin as modified by Lashkari and Harris above discloses all of the limitations of claim 1 as discussed above.
Chubykin as modified by Lashkari and Harris above does not clearly and explicitly disclose wherein the target neuron is configured to emit the one or more optical signals based on genetic labeling of the target neuron.
In an analogous neuron analysis system field of endeavor Deisseroth discloses wherein the target neuron is configured to emit the one or more optical signals based on genetic labeling of the target neuron (Deisseroth, Para 230; “Any convenient means may be used to deliver light to the target cell or neuron expressing a gene product operably linked to a D2SP, thereby modulating or fluorescently labeling the target cell”) (Deisseroth, Para 10; “Also provided herein is a method of fluorescently labeling a target cell, the method comprising introducing into the target cell the nucleic acid of any of any of the above embodiments, wherein the D2SP is operably linked to a fluorescent protein that, when expressed, fluorescently labels the target cell. In certain embodiments, the target cell is a neuronal cell”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin as modified by Lashkari and Harris above wherein the target neuron is configured to emit the one or more optical signals based on genetic labeling of the target neuron in order to more easily detect the cell as taught by Deisseroth (Deisseroth, Para 4).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chubykin et al. (US20170138926, hereafter Chubykin) and Lashkari et al. (US20160213258, hereafter Lashkari).
Regarding claim 16, Chubykin discloses in Figure 2c a system for navigating to a target neuron (Chubykin, Para 45; “an automated imaged guided (IG) patch-clamp system 100 (herein referred to as “Autopatcher IG system 100” or “system 100”) that enables an electrophysiology rig (or similar device) to automatically perform patch-clamp recordings in vitro from individual neurons 103 located in a brain slice 102”), the system comprising:
a recording electrode (electrode 223) including:
a pipette having a hollow glass tip (pipette 221), and
a headstage (headstage 224b) configured to detect electrical resistance measurements at the hollow glass tip (Chubykin, Para 58; “At least one of the manipulators 222 comprises a pipette 221, which is a glass microneedle comprising a proximal end 222 b, a distal end having a hollow tip 222 a, and defining a lumen therethrough. The pipette 221 (and/or headstage 224 b coupled thereto) comprises at least one recording electrode 223 [...] the electrode 223 comprises a silver-chloride electrode and, additionally or alternatively, is configured to measure one or more parameters such as resistance and/or voltage, for example”);
an actuator (manipulators 222) configured to move the hollow glass tip in one or more degrees of freedom (Chubykin, Para 56; “The 3-axis control 230 comprises a 3-axis actuator and motor (linear or otherwise), is computer-controlled, and functions to move and control at least one of the stage(s) 224 and/or manipulator(s) 222 coupled therewith (e.g., a microscope stage 224 a, a headstage 224 b coupled with a manipulator 222, and/or a pipette micromanipulator 222). For example, in at least one exemplary embodiment, the 3-axis control 230 functions to move a pipette tip 222 a up and down in a precise manner for positioning the same”);
a processor; and
a non-transitory, computer-readable medium storing instructions that (Chubykin, Para 117; “Furthermore, various aspects herein may be embodied as computer program products including computer readable program code stored on a tangible non-transitory computer readable medium. Such a medium can be manufactured as is conventional for such articles, e.g., by pressing a CD-ROM. The program code includes computer program instructions that can be loaded into processor 1086 (and possibly also other processors), to cause functions, acts, or operational steps of various aspects herein to be performed by the processor 1086 (or other processor). Computer program code for carrying out operations for various aspects described herein may be written in any combination of one or more programming language(s), and can be loaded from disk 1043 into code memory 1041 for execution. The program code may execute, e.g., entirely on processor 1086, partly on processor 1086 and partly on a remote computer connected to network 1050, or entirely on the remote computer”), when executed (Chubykin, Para 78-79; “the computer 206 moves the manipulator 222 predefined distances along x-, y-, and z-axis through automated operation of the motorized 3-axis control 230 (and precision motor thereof), with the position of pipette tip 222 a identified using the computer vision algorithm to direct each movement. The camera 218 of the system 100 captures an image of the distal end of the manipulator 222 (e.g., pipette tip 222 a) through the microscope 220 each time the manipulator 222 is moved along a specific axis”), cause the processor to:
perform one or more first iterations, each first iteration comprising:
receiving a set of signals associated with the one or more signals from a microscope camera (Chubykin, Para 84; “This secondary calibration process 650 re-aligns the two coordinate systems (i.e. microscope and manipulator coordinate systems) by performing step 602 (detecting the pipette tip 222 a through the microscope 220 using the computer vision algorithm after each movement) and, at step 652, re-applying transformation coefficients that were obtained in step 604 from the initial calibration process 600”),
calculating, based on the set of signals, a distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved within 10 microns of the target neuron so a distance to the neuron must necessarily be measured for this to occur),
responsive to a determination that the distance is greater than a predetermined threshold (final approach distance), moving the hollow glass tip by a first increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron so the movement is based on the measured distance), and
responsive to a determination that the distance is less than or equal to the predetermined threshold, maintaining the position of the hollow glass tip with respect to the target neuron via the actuator (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron, although it later moves closer based on a selection by the user and based on resistance measurements this still reads on the broadest reasonable interpretation of the claims based on claim 11’s second iterations which also further moves the device based on resistance measurements).
Chubykin does not clearly and explicitly disclose at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light; receiving a set of signals associated with the one or more photoacoustic signals from the ultrasound transducer, and calculating, based on the set of signals associated with one or more photoacoustic signals from the ultrasound transducer a distance of the hollow glass tip with respect to the target neuron.
In an analogous tracked medical device field of endeavor Lashkari discloses at least one light source configured to emit light (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”);
an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”);
receiving a set of signals associated with the one or more photoacoustic signals from the ultrasound transducer (Lashkari, Para 96; “In a photoacoustic imaging example, the transmitter is a laser light source and receivers are ultrasonic transducers. The laser illuminates the field and target (chromophore) generates the ultrasound that can be detected and converted into image”),
calculating, based on the set of signals, a distance of the light source with respect to a target (Lashkari, Para 92; “The transmitted signals generate corresponding responses that are emitted or reflected from the target, therefore each detecting element can discriminate the response of each code and by finding the source, the time-of-flight of the signal to the target and the receiver and therefore relative distance of the target can be estimated”).
The use of the techniques of measuring distance using photoacoustic signals taught by Lashkari in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the device using photoacoustics; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin to include at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; an ultrasound transducer configured to detect one or more photoacoustic signals in response to the light; receiving a first set of signals associated with the one or more photoacoustic signals from the ultrasound transducer and calculating, based on the set of signals associated with one or more photoacoustic signals from the ultrasound transducer a distance of the hollow glass tip with respect to the target neuron in order to allow for high speed imaging which allows for distance tracking as taught by Lashkari (Lashkari, Para 15 and 92-100).

Regarding claim 17, Chubykin as modified by Lashkari above discloses all of the limitations of claim 16 as discussed above.
Chubykin as modified by Lashkari above further discloses wherein the instructions, when executed, further cause the processor to perform one or more second iterations (Chubykin, Para 94; “In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference. The user can then choose to approach the cell 103 a either along the shortest trajectory, or vertically along the z-axis (all specific results described in the present disclosure were acquired using the vertical approach option)”), each second iteration comprising:
receiving the electrical resistance measurements from the recording electrode (Chubykin, Para 95; “During the manipulator's 222 descent, any resistance change at or near the tip 222 a of the pipette 221 is closely monitored (using, for example, using the pressure control system 212)”);
calculating, based on the electrical resistance measurements, the distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 95; “When an increase in the pipette resistance over the defined membrane resistance threshold 805 is detected (e.g., a 15% increase over initial pipette resistance, Rp, as default), the method 800 automatically advances to step 806. However, if the threshold 805 is not met, the step-wise descent of the manipulator 222 is continued and, in at least one embodiment, pressure is maintained”) (Chubykin, Para 96; “At step 806, the tip 222 a of the manipulator 222 automatically ceases its descent and, pursuant to the resistance reading, is positioned at or near the targeted cell 103 a”), and
moving the hollow glass tip by a second increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 95; “Upon reaching the “final approach” distance, the patch control module 258 commands the manipulator 222 to descend towards a selected cell 103 a in small, predefined increments (e.g., about 1 μm) at step 804”).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chubykin et al. (US20170138926, hereafter Chubykin) and Harris et al. (US20210022680, hereafter Harris).
Regarding claim 18, Chubykin discloses in Figure 2c a system for navigating to a target neuron (Chubykin, Para 45; “an automated imaged guided (IG) patch-clamp system 100 (herein referred to as “Autopatcher IG system 100” or “system 100”) that enables an electrophysiology rig (or similar device) to automatically perform patch-clamp recordings in vitro from individual neurons 103 located in a brain slice 102”), the system comprising:
a recording electrode (electrode 223) including:
a pipette having a hollow glass tip (pipette 221), and
a headstage (headstage 224b) configured to detect electrical resistance measurements at the hollow glass tip (Chubykin, Para 58; “At least one of the manipulators 222 comprises a pipette 221, which is a glass microneedle comprising a proximal end 222 b, a distal end having a hollow tip 222 a, and defining a lumen therethrough. The pipette 221 (and/or headstage 224 b coupled thereto) comprises at least one recording electrode 223 [...] the electrode 223 comprises a silver-chloride electrode and, additionally or alternatively, is configured to measure one or more parameters such as resistance and/or voltage, for example”);
an actuator (manipulators 222) configured to move the hollow glass tip in one or more degrees of freedom (Chubykin, Para 56; “The 3-axis control 230 comprises a 3-axis actuator and motor (linear or otherwise), is computer-controlled, and functions to move and control at least one of the stage(s) 224 and/or manipulator(s) 222 coupled therewith (e.g., a microscope stage 224 a, a headstage 224 b coupled with a manipulator 222, and/or a pipette micromanipulator 222). For example, in at least one exemplary embodiment, the 3-axis control 230 functions to move a pipette tip 222 a up and down in a precise manner for positioning the same”);
a processor; and
a non-transitory, computer-readable medium storing instructions that (Chubykin, Para 117; “Furthermore, various aspects herein may be embodied as computer program products including computer readable program code stored on a tangible non-transitory computer readable medium. Such a medium can be manufactured as is conventional for such articles, e.g., by pressing a CD-ROM. The program code includes computer program instructions that can be loaded into processor 1086 (and possibly also other processors), to cause functions, acts, or operational steps of various aspects herein to be performed by the processor 1086 (or other processor). Computer program code for carrying out operations for various aspects described herein may be written in any combination of one or more programming language(s), and can be loaded from disk 1043 into code memory 1041 for execution. The program code may execute, e.g., entirely on processor 1086, partly on processor 1086 and partly on a remote computer connected to network 1050, or entirely on the remote computer”), when executed (Chubykin, Para 78-79; “the computer 206 moves the manipulator 222 predefined distances along x-, y-, and z-axis through automated operation of the motorized 3-axis control 230 (and precision motor thereof), with the position of pipette tip 222 a identified using the computer vision algorithm to direct each movement. The camera 218 of the system 100 captures an image of the distal end of the manipulator 222 (e.g., pipette tip 222 a) through the microscope 220 each time the manipulator 222 is moved along a specific axis”), cause the processor to:
perform one or more first iterations, each first iteration comprising:
receiving a set of signals associated with the one or more signals from a microscope camera (Chubykin, Para 84; “This secondary calibration process 650 re-aligns the two coordinate systems (i.e. microscope and manipulator coordinate systems) by performing step 602 (detecting the pipette tip 222 a through the microscope 220 using the computer vision algorithm after each movement) and, at step 652, re-applying transformation coefficients that were obtained in step 604 from the initial calibration process 600”),
calculating, based on the set of signals, a distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved within 10 microns of the target neuron so a distance to the neuron must necessarily be measured for this to occur),
responsive to a determination that the distance is greater than a predetermined threshold (final approach distance), moving the hollow glass tip by a first increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron so the movement is based on the measured distance), and
responsive to a determination that the distance is less than or equal to the predetermined threshold, maintaining the position of the hollow glass tip with respect to the target neuron via the actuator (Chubykin, Para 94; “Upon initiation of a patching trial (by a user clicking a “Patch” button in a main GUI 252, for example) at step 802, the manipulator 222 moves to coordinates 712 (established using methods 600 and/or 650 or otherwise), which may optionally be offset by a user-defined “final approach” distance”. In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference.”; In Chubykin, the device is moved until it is within 10 microns of the target neuron, although it later moves closer based on a selection by the user and based on resistance measurements this still reads on the broadest reasonable interpretation of the claims based on claim 11’s second iterations which also further moves the device based on resistance measurements).
Chubykin does not clearly and explicitly disclose at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; a light sensor configured to detect one or more optical signals in response to the light; receiving set of signals associated with the one or more optical signals from the light sensor, and calculating, based on the set of signals associated with the one or more optical signals from the light sensor, a distance of the hollow glass tip with respect to the target neuron.
In an analogous tracked medical device field of endeavor Harris discloses at least one light source configured to emit light (Harris, Para 95; “the auxiliary light source 419 is disposed within the distal portion 402 of the housing 400 and positioned to direct light from within the housing, through an optical window 303 to be carried to a volume 160. The light then reflects off the volume, back through the optical window to create signals within the housing 400 that are detected by a detection device, such as light detector 455”);
a light sensor configured to detect one or more optical signals in response to the light (Harris, Para 95; “the auxiliary light source 419 is disposed within the distal portion 402 of the housing 400 and positioned to direct light from within the housing, through an optical window 303 to be carried to a volume 160. The light then reflects off the volume, back through the optical window to create signals within the housing 400 that are detected by a detection device, such as light detector 455”);
receiving a set of signals associated with the one or more optical signals from the light sensor (Harris, Para 103; “one or more light detectors 455 may be arranged to detect light originating from the auxiliary light source 419 and corresponding auxiliary light path, after it has been reflected from the surface of volume 160. Using information from sensors arranged to detect light reflected from the surface of volume 160, can provide information related to the distance, or proximity of the probe 102 in relation to the tissue.”), and
calculating, based on the set of signals, a distance of the light source with respect to a target (Harris, Para 103; “one or more light detectors 455 may be arranged to detect light originating from the auxiliary light source 419 and corresponding auxiliary light path, after it has been reflected from the surface of volume 160. Using information from sensors arranged to detect light reflected from the surface of volume 160, can provide information related to the distance, or proximity of the probe 102 in relation to the tissue.”).
The use of the techniques of measuring distance using optical signals taught by Harris in the invention of a guided patch-clamp would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the device using optical signals; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chubykin to include at least one light source coupled to the recording electrode and configured to emit light from the hollow glass tip; a light sensor configured to detect one or more optical signals in response to the light; receiving set of signals associated with the one or more optical signals from the light sensor, and calculating, based on the set of signals associated with the one or more optical signals from the light sensor, a distance of the hollow glass tip with respect to the target neuron as taught by Harris in order to reliably and quickly determine the position of the device.

Regarding claim 19, Chubykin as modified by Harris above discloses all of the limitations of claim 18 as discussed above.
Chubykin as modified by Harris above further discloses wherein the instructions, when executed, further cause the processor to perform one or more second iterations (Chubykin, Para 94; “In at least one embodiment, this user-defined “final approach” distance comprises 10 μm, but it may be changed and/or established at any value based on user preference. The user can then choose to approach the cell 103 a either along the shortest trajectory, or vertically along the z-axis (all specific results described in the present disclosure were acquired using the vertical approach option)”), each second iteration comprising:
receiving the electrical resistance measurements from the recording electrode (Chubykin, Para 95; “During the manipulator's 222 descent, any resistance change at or near the tip 222 a of the pipette 221 is closely monitored (using, for example, using the pressure control system 212)”);
calculating, based on the electrical resistance measurements, the distance of the hollow glass tip with respect to the target neuron (Chubykin, Para 95; “When an increase in the pipette resistance over the defined membrane resistance threshold 805 is detected (e.g., a 15% increase over initial pipette resistance, Rp, as default), the method 800 automatically advances to step 806. However, if the threshold 805 is not met, the step-wise descent of the manipulator 222 is continued and, in at least one embodiment, pressure is maintained”) (Chubykin, Para 96; “At step 806, the tip 222 a of the manipulator 222 automatically ceases its descent and, pursuant to the resistance reading, is positioned at or near the targeted cell 103 a”), and
moving the hollow glass tip by a second increment in the one or more degrees of freedom via the actuator based on the distance (Chubykin, Para 95; “Upon reaching the “final approach” distance, the patch control module 258 commands the manipulator 222 to descend towards a selected cell 103 a in small, predefined increments (e.g., about 1 μm) at step 804”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793